          Case 1:21-cr-00048-LY Document 548 Filed 09/07/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


UNITED STATES OF AMERICA                     §
                                             §
V.                                           §               NO. 1:21-CR-00048-LY
                                             §
SEAN MEITZEN                                 §


                             AGREED MOTION TO WITHDRAW


TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW RICK COFER, attorney for Sean Meitzen, Defendant in the

above entitled and numbered cause, and files this his MOTION TO WITHDRAW and would

show the Court as follows:

                                                  I.

       Upon review of discovery, the undersigned has become aware of a significant conflict of

interest involving undersigned’s former client.

                                                  II.

       The undersigned has discussed this conflict of interest and this motion to withdraw with

counsel for the United States. The United States agrees to this motion.

WHEREFORE, PREMISES CONSIDERED, counsel respectfully prays that this Motion

to Withdraw be granted.

                                                  Respectfully submitted,
         Case 1:21-cr-00048-LY Document 548 Filed 09/07/21 Page 2 of 3




                                           Rick Cofer
                                           State Bar No. 24065059
                                          Attorney for Mr. Meitzen
                                          Cofer & Connelly, PLLC
                                          1002 West Avenue
                                          Austin, Texas 78701
                                          Tel: 512-200-3801
                                          Fax: 512-727-5568
                                          rick@coferconnelly.com




                            CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of September 2021, a true and correct copy of
                                     h


the foregoing instrument was electronically filed with the Clerk of the Court, using the
CM/ECF System which will transmit notification of such filing to all counsel of record:

                                            /s/ Rick Cofer
                                            Rick Cofer
          Case 1:21-cr-00048-LY Document 548 Filed 09/07/21 Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


UNITED STATES OF AMERICA                    §
                                            §
V.                                          §              NO. 1:21-CR-00048-LY
                                            §
SEAN MEITZEN                                §



                                        ORDER

        Came on for consideration this day Rick Cofer’s Motion to Withdraw. For the reasons
cited in the motion, the Court finds that the motion has merit.

The motion to withdraw is GRANTED. Rick Cofer shall turn over all of Meitzen’s
files to Meitzen’s new counsel as soon as reasonably possible. Otherwise, Rick Cofer is
hereby relieved of any further duties in this case.


SIGNED AND ENTERED this _____ day of _________, 2021.



                                                     ___________________________________
                                                     JUDGE MARK LANE
                                                     UNITED STATES MAGISTRATE
